BISCHOFF, J.
The motion by the referee for additional compensation for services rendered by Mm as. referee to sell under a judgment of foreclosure and sale cannot be granted. The application is founded solely upon the fact that the property was sold for a sum excessive of $10,000, but the operation of section 3297 of the Code of Civil Procedure, providing for extra compensation in such cases, is to be extended only to a case where the referee has actually received more than $10,000 in cash upon the sale. Hosmer v. Gans, 14 Misc. Rep. 229, 32 N. Y. Supp. 471. Here the greater part of the purchase money was paid by delivery of a bond and mortgage, and the referee received but $2,200, and became accountable for no more in the course of the performance of .his duties.
Motion denied.